NONPRECEDENTIAL DISPOSITION
                         To be cited only in accordance with
                                  Fed. R. App. P. 32.1



               United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                 Submitted May 21, 2014*
                                  Decided May 21, 2014

                                         Before

                            RICHARD A. POSNER, Circuit Judge

                            JOEL M. FLAUM, Circuit Judge

                            FRANK H. EASTERBROOK, Circuit Judge

No. 13‐2620

RICKEY N. SWIFT,                              Appeal from the United States District
     Plaintiff–Appellant,                     Court for the Eastern District of Wisconsin.

      v.                                      No. 12‐CV‐311

NASTASSIA SWIFT, et al.,                      Lynn Adelman,
    Defendants–Appellees.                     Judge. 

                                       O R D E R

      Rickey Swift, a Wisconsin inmate, appeals the dismissal of his suit under 42


      *
         The defendants were not served with process in the district court and are not
participating in this appeal. After examining the appellant’s brief and the record, we
have concluded that the case is appropriate for summary disposition. Thus, the appeal
is submitted on the appellant’s brief and the record. See FED. R. APP. P. 34(a)(2)(C).
No. 13‐2620                                                                          Page 2

U.S.C. § 1983, asserting that his niece fabricated sexual‐assault allegations against him,
gave false and conflicting statements to Milwaukee police officers about the assault, and
conspired with a litany of individuals connected to Wisconsin’s criminal‐justice system
to violate his constitutional rights. We affirm.

       As set forth in his complaint, the allegations of which we accept as true for
current purposes, Smith v. Knox County Jail, 666 F.3d 1037, 1039 (7th Cir. 2012), Swift
refused a request for $500 by his niece, Nastassia Swift, who then assaulted and falsely
accused him of trying to rape her. He sued Nastassia and many public officials, who he
said failed in some way to perform their professional duties: Milwaukee police officers,
who should have known that she was lying about her claim yet failed to perform
forensic tests or investigate the allegations; district attorneys and public defenders who
knew that the allegations were false yet proceeded with the bogus prosecution; a
Milwaukee circuit judge and court commissioners who mishandled the case; his
probation officer who wrongly revoked his supervision based on Nastassia’s lies; and a
judicial commissioner who improperly refused to admonish the state judge presiding
over Swift’s criminal trial for second‐degree sexual assault. (Swift was acquitted but
remains in jail for violating the conditions of his supervision from an earlier conviction.) 

        The district court screened Swift’s complaint under 28 U.S.C. § 1915A(a) and
dismissed each defendant, ruling that Swift failed to state any cognizable claim. Swift’s
niece, the court ruled, was a private citizen not subject to suit under § 1983; her
statements gave the officers probable cause to arrest him. The district attorneys, court
commissioners, and judge were immune from suit for actions performed in their official
capacities. The public defenders were not state actors and could not be sued under
§ 1983 for performing their professional duties in representing Swift. The claims against
the probation officers were barred under Heck v. Humphrey, 512 U.S. 477 (1994), because
he had yet to challenge successfully the conditions of his probation. And Swift failed to
state a claim against the Wisconsin judicial commissioner, who refused to reject a
criminal complaint that properly was sworn, filed, and provided probable cause to
believe that Swift committed a crime. But the court also determined that Swift might be
able to state a claim for denial of access to the courts by alleging that the local clerk of
court and one of his employees conspired to refuse to file Swift’s petition for habeas
corpus; the court thus allowed Swift to amend his complaint to substantiate this claim.

        Swift amended his complaint by restating much of his original complaint, but he
added allegations of conspiracy against Nastassia and every other defendant, insisting
that all of them were plotting to deprive him of his constitutional rights through the
No. 13‐2620                                                                            Page 3

false sexual‐assault prosecution. The district court dismissed the complaint for failure to
state a claim. After reaffirming its earlier ruling that Swift did not state a claim against
the various police and probation officers, the court determined that the existence of
probable cause negated any conspiracy implicating Nastassia. As for Swift’s access‐to‐
courts claim, the court concluded that Swift’s acknowledgment of having filed a “state
habeas corpus” against his probation officer—one denied by both the state trial court
and appellate court—undercut any claim that he had been denied an opportunity to
petition the courts for habeas corpus. 

        Swift on appeal asserts that the district court incorrectly dismissed his complaint
and denied him an opportunity to be heard on the merits of his claims. For the same
reasons provided by the district court, we affirm. See Spencer v. Kemna, 523 U.S. 1, 17
(1998) (claim against probation revocation barred under Heck unless plaintiff
successfully establishes invalidity of revocation); Polk County v. Dodson, 454 U.S. 312,
325 (1981) (public defenders acting as counsel do not act “under color of state law” and
cannot be sued under § 1983); Imbler v. Pachtman, 424 U.S. 409, 427 (1976) (district
attorneys immune from suits based on prosecutorial actions); Ortiz v. Downey, 561 F.3d
664, 671 (7th Cir. 2009) (claim of denial of access to courts must allege that action of state
official cost plaintiff a meaningful legal claim or defense); Reynolds v. Jamison, 488 F.3d
756, 765–66 (7th Cir. 2007) (probable cause to arrest renders police officers immune from
suit); Loubser v. Thacker, 440 F.3d 439, 442 (7th Cir. 2006) (state judges immune from suit
based on judicial actions); Proffitt v. Ridgway, 279 F.3d 503, 507 (7th Cir. 2002) (§ 1983
claim against private citizen must allege that she conspired with state actor to deprive
plaintiff of constitutional right); Creshaw v. Baynerd, 180 F.3d 866, 868 (7th Cir. 1999)
(court commissioners, who “perform limited judicial and quasi‐judicial functions,” also
immune).

        We also DENY Swift’s motion for reconsideration of our order of December 20,
2013, denying his motion for recruitment of counsel. Swift has incurred a second strike
for filing this frivolous appeal. See 28 U.S.C. § 1915(g); Hains v. Washington, 131 F.3d
1248, 1250 (7th Cir. 1997).

                                                                                AFFIRMED.